                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

DIAMOND JARAMILLO,

       Plaintiff,

v.                                                  CIV. NO. 1:20-cv-01286-RB-KRS

Officer CHRISTOPHER PADILLA,
And Captain ROBERT GONZALES,
In their individual capacities,

      Defendants.
_____________________________________________________________________________

   STIPULATED PROTECTIVE ORDER GRANTING UNOPPOSED MOTION FOR
         PROTECTIVE ORDER REGARDING THE PERSONNEL FILE OF
            DEFENDANT CHRISTOPHER PADILLA AND NMCD OPS
                          INVESTIGATIVE REPORTS
______________________________________________________________________________

       THIS MATTER came before this Court on the Defendant, Christopher Padilla’s

(hereinafter referred to as “Defendant Padilla”), Unopposed Motion for Protective Order

Regarding the Personnel Files for Defendant Christopher Padilla and NMCD OPS Investigative

Reports. This Court reviewed the Motion and arguments made therein and has considered that the

parties to this litigation do not oppose this Motion. Accordingly, this Court finds that Defendant

Christopher Padilla’s Unopposed Motion for Protective Order Regarding the Personnel File for

Defendant Christopher Padilla and NMCD OPS Investigative Reports is well-taken and should be

granted.
        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that:

        A.     Defendant Padilla’s Unopposed Motion for Protective Order Regarding the

Personnel File for Defendant Christopher Padilla and NMCD OPS Investigative Reports is hereby

granted.

        B.     Defendant Padilla will produce to Plaintiff his NMCD personnel file and all NMCD

OPS investigative reports related to allegations against him within ten (10) days of this Court’s

entry of this Stipulated Protective Order.

        C.     Plaintiff’s attorneys shall hold Defendant Padilla’s personnel file and the OPS

investigative reports described in the Unopposed Motion for Protective Order Regarding the

Personnel File for Defendant Christopher Padilla and NMCD OPS Investigative Report in the

strictest of confidence, store the files securely, and use the files solely for the purposes of this

litigation.

        D.     Plaintiff’s attorneys shall not disclose or produce the above-listed files to any non-

party at any time except: for Plaintiff’s agents, attorneys, or investigators in this litigation,

including experts retained or consulted by Plaintiff; for use as exhibits at trial or at depositions in

this matter; or by Plaintiff to medical or mental-health or other healthcare providers in the course

of receiving treatment.

        E.     Plaintiff’s attorneys shall limit access to the confidential files in their possession to

those qualified persons (e.g., attorneys, associates, staff/employees who are working on the

litigation, and Plaintiff’s experts) who are authorized to receive the files under this Order.

Plaintiff’s attorneys shall take reasonable measures to ensure that said qualified persons are made

aware of the terms of the Protective Order and agree to abide by its terms and limitations.


                                                  2
       F.       Plaintiff’s attorneys shall purge all copies of the personnel file of Defendant Padilla

and the OPS investigative reports from Plaintiff’s attorneys’ files at the resolution of the lawsuit.




                                                       _________________________________
                                                       The Honorable Kevin R. Sweazea
                                                       United States Magistrate Judge


SUBMITTED BY:

ROBLES, RAEL & ANAYA, P.C.

By:     /s/ Douglas E. Gardner
       Douglas E. Gardner
       Attorney for Defendant Padilla
       500 Marquette Ave., NW, Suite 700
       Albuquerque, New Mexico 87102
       (505) 242-2228
       (505) 242-1106 (facsimile)
       douglas@roblesrael.com


APPROVED BY:

       /s/ Approval received via email on 5.4.21
       Laurie A. Vogel
       Laurie A. Vogel, Attorney at Law
       PO Box 30581
       Albuquerque, NM 87190
       (505)256-0576
       lavatty@aol.com
       Attorney for Defendant, Robert Gonzales

       /s/ Approval received via email on 5.4.21
       Justine Fox-Young, P.C.
       201 12th St. NW
       Albuquerque, NM 87112
       P: 505-796-8268
       justine@foxyounglaw.com


                                                  3
And

Erlinda Johnson
620 Roma Ave. NW
Albuquerque, NM 87102
P: 505-792-4048
F: 505-792-7268
erlinda@erlindajohnsonlaw.com
Attorneys for Plaintiff




                                4
